IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

CHAD L. BATEY,
CV 18-133-BLG-SPW-TJC

Plaintiff,
vs. ORDER

ROSEBUD COUNTY (MT), ef al.,

 

Defendants.

 

Upon Stipulation (Doc. 26) between the parties hereto, by and between their
counsel of record,

IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
WITH PREJUDICE, with each party to bear their own costs and attorney’s fees.

The Clerk of Court is directed to notify the parties of the making of this
Order.

tT —
DATED this 5S day of February, 2020.

Leena ¢bebetiie..

“SUSAN P. WATTERS
U.S. DISTRICT JUDGE
